 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DWAYNE REGINALD                            Case No. CV 18-09535-DMG (RAO)
     PATTERSON,
12
                        Petitioner,
13                                              JUDGMENT
           v.
14
     MARTINEZ, Warden,
15
                        Respondent.
16

17
           Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18
     Recommendations of United States Magistrate Judge,
19
           IT IS ORDERED AND ADJUDGED that Respondent’s motion to dismiss is
20
     granted, and this action is dismissed without prejudice.
21

22

23
     DATED: April 16, 2019
24

25                                          DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
26

27

28
